Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marlatt et al. (Biotechnology Progress, 1986, in IDS 2/17/20 #CP) in view of Beesch (Appl Microbiol. 1953, in IDS 2/17/20 #CO) and in light of support by Wilkie et al. (Biomass and Bioenergy 2000, in IDS 2/17/2020 CV).
It is noted that the Specification refers to “pot ale” as:
the liquor remaining in the wash (copper pot) still after the first distillation in the manufacture of malt whisky. It is the residue of the wash after extraction by distillation of the low wines (Specification, pg. 11, bottom).

The Specification also refers to draff as:
the composition of spent barley solids and spent grain which remains in a rnash-tun after the liquor (wort) has been drawn off in the manufacture of malt whisky.

It is noted that this definition does not clearly require a copper pot for distillation or that the stillage is obtained from whiskey fermentation.  Also this definition appears to be in agreement with the art where “pot ale” is synonymous with “stillage” which is “the aqueous by-product from the distillation of ethanol following fermentation of 
	Concerning the term “draff” this too could read on the whole stillage of barely.  Murakami et al. teach that barley stillage from beverage ethanol fermentation (i.e. whisky production) contains both a liquid and dry (i.e. solid) component (pg. 793, Experimental and Table 1).  Since the dry component is the “spent barley solids and grain which remains in the mash-tun after the liquor has been drawn off”, then the dry component of stillage would also read on draff.  Therefore whole stillage of barley would read on both “pot ale” and “draff”.  
Also it is noted that the limitation “a concentration of free copper ions of less than 20 μM” reads on a concentration of 0 μM. 
Figure 1 of Marlatt et al. teach a method for ABE fermentation (acetone, butanol, and ethanol) (Table 1) comprising the following steps:
Treating a carbohydrate source from corn (e.g. a food crop), corn steep liquor and stillage with fresh and recycled water to solubilize the sugars to provide a treated substrate for fermenters F2, F3 and F4 (See Figure 1 and pg. 24, col 2,  1st full paragraph); and
Sequentially fermenting this treated substrate in fermenters F2, F3 and F4 with Clostridium acetobutylicum (Table 1A) to produce acetone, butanol, ethanol, CO2, H2, acetate and butyrate (Table 1).
While Marlatt et al. teach that their stillage is from corn and not from barley, it would be obvious to substitute corn stillage for barley stillage in their process in view of Murakami et al. and Kim et al.  Initially Kim et al. teach that the dry portion of stillage, distillers’ Clostridium acetobutylicum for fermentation, and c) both stillages are by-products of fermentation and including either in the process of Marlatt et al. will upgrade their usefulness in the fermentation and reduce waste (MPEP 2141 III B and C). 
While Marlatt et al. is silent about keeping the free copper ions less than 20 μM, this would be obvious in view of Beesch who teach that Cl. acetobutylicum is inhibited at 40-50 ppm of copper which is far below 20 μM and even 15 μM.  Therefore it would be obvious for one of ordinary skill in the art to ensure that the concentration of free copper ions in the stillage (pot ale) of Marlatt et al. was below 40 ppm and certainly less than 20 μM, which would inhibit Cl. acetobutylicum and ruin the method.
	Also Marlatt et al. is silent at to the pH of their fermentation, however Beesch also teaches that the fermentation conditions for ABE fermentation with Cl. acetobutylicum are a pH ranging from 4 to 7, with a starting pH of 6-6.5 (Beesch, Conditions for Fermentation, pg. 88-89).  This acidic pH provides a source of hydrogen ions in water.  Therefore it would be obvious to one of ordinary skill in the art to use the Cl. acetobutylicum (MPEP 2143 I (A) and (B)).  
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Request for Interview
The Examiner believes an interview would be useful in progressing this case.  Especially if the Applicant is willing to integrate the method into whiskey production process or a barely grain fermentation process. The Applicant is encourage to contact Thane Underdahl at (303) 297-4299 to discuss the claims/claim amendments to place this case in condition for allowance prior to replying to this Office Action. 

	

	In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699